Citation Nr: 1608648	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  08-31 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating higher than 10 percent for rhinosinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to September 1995.  In November 2015, the VA and Social Security Administration (SSA) State Prisoner Match records indicate that the Veteran was incarcerated on June [redacted], 2015.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2011 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is in the record. 

In the August 2011 rating decision the RO denied a compensable rating for rhinosinusitis (formerly evaluated as sinusitis).  In September 2013 the Board granted a 10 percent rating for rhinosinusitis.  The Veteran then appealed the issue of entitlement to a rating higher than 10 percent for rhinosinusitis to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2014 memorandum decision, the Court vacated and remanded the September 2013 Board decision denying entitlement to a rating higher than 10 percent for rhinosinusitis, including extraschedular consideration.  

In order to comply with the Court's directives, in April 2015 the Board remanded the issue in order for a new VA examination to be provided to determine the current level of severity of the rhinosinusitis and for the examiner to determine whether the rhinosinusitis is manifested by headaches with characteristic prostrating attacks.  The requested development has been completed.  No further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  


FINDINGS OF FACT

1. Throughout the entire appeal period, rhinosinusitis has not been manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or, more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; and, there have been no surgeries, polyps nor obstruction of nasal passages greater than 50 percent.  

2. The Veteran's headaches with prostrating attacks are due to a nonservice-connected headache disability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for rhinosinusitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6510, 6522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in October 2010 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in August 2011.  Nothing more was required.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  VA treatment records, post-service treatment records, identified and relevant private treatment records, claims submissions, and lay statements have been associated with the record.

The Veteran was afforded VA examinations in November 2010 and October 2015.  The Board finds the VA examinations and opinions to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  Although the Veteran's representative in the January 2016 brief contended that the October 2015 VA examiner did not adequately assess the Veteran's flare-ups that are productive of purulent crusting and headaches, the October 2015 examination report shows that the examiner indeed considered this condition as she noted that the Veteran had year round drainage that at times was clear and at times was colored.  

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's rhinosinusitis has been rated by analogy to sinusitis and rhinitis, under 38 C.F.R. § 4.97, Diagnostic Codes (DCs) 6510 and 6522.  Ratings for several forms of chronic sinusitis are provided in the General Rating Formula for Sinusitis.  38 C.F.R. § 4.97, DCs 6510 through 6514. 

DC Code 6510, for chronic sinusitis, allows for a 10 percent rating when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.   A 50 percent disability rating, the maximum schedular rating, is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.   The note to that provision defines an "incapacitating episode" of sinusitis as one that requires bed rest and treatment by a physician.  Id. 

Additionally, for allergic or vasomotor rhinitis, without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, a 10 percent rating is warranted.  With polyps, a 30 percent rating is warranted.  See 38 C.F.R. § 4.97, DC 6522. 

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Each diagnostic examination of the Veteran's nose or sinuses, including the November 2010 and October 2015 VA examinations, the July 2012 CT scan, and rhinoscopy reported in January 2013, disclosed that there were no polyps and minimal or mild obstruction.  On VA examination in November 2010, there was no obstruction of either nostril.  Radiologic examination disclosed minimal bowing of the nasal septum, prominence of the left nasal turbinates, no abnormality of the frontal, ethmoid, or sphenoid sinuses, and an equivocal mucous retention cyst in the right maxillary sinus.  On the more recent October 2015 sinusitis and rhinitis VA examination, the examiner found that the left nostril was 50 percent obstructed and the right nostril was 20 percent obstructed.  In sum, there is no evidence that the Veteran's service connected disability resulted in 50 percent obstruction of nasal passage on both sides or complete obstruction on one side and/or the development of polyps.

As for the rating criteria for sinusitis, the evidence does not show three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  On VA examination in November 2010 and VA sinusitis and rhinitis examination in October 2015 the examiners stated that there were no incapacitating episodes requiring bed rest and treatment by a physician.  Additionally, on both examinations it was indicated that the Veteran was not treated with antibiotics.  Further, on the November 2010 VA examination and the October 2015 VA sinusitis and rhinitis examination it was noted that the Veteran was not treated with antibiotics since service.  

As for the non-incapacitating episodes, on VA examination in November 2010, the Veteran reported symptoms averaging one per week, with nasal stuffiness, facial pain and pressure, and headaches at least one day per week.  In January 2013, VA treatment records show that the Veteran reported difficulty breathing through his nose, and having sinus pressure about 3 times per week and headaches.  Private medical records in July 2013 show that the Veteran complained of episodes of cephalgia, rhinorrhea, pressure, and postnasal drainage.  On VA sinusitis and rhinitis examination in October 2015 he complained of both nostrils feeling obstructed and year round drainage that at times was clear and at times was colored.  

However, during the entire appeal period the evidence does not more nearly approximate the criteria for more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting for the following reasons.  First, on VA examination in November 2010 the examiner noted that there was a "small amount" of non-purulent mucous in each nostril.  Second, a July 2012 CT scan provided an impression of mild paranasal sinus mucosal disease as frontal and sphenoid sinuses were clear, there was minimal mucosal disease of the ethmoid air cells with mild lobulated mucosal disease in the superior right maxillary sinus and variable 2 to 3 millimeter mucosal thickening of the left maxillary sinus.  Third, VA treatment records in January 2013 show that a rhinoscopy did not find any purulence nor pus.  The examiner noted that the Veteran's sinuses were clear.  

Fourth, on VA sinusitis and rhinitis examination in October 2015, the examiner found that none of the sinuses were affected by sinusitis, there were no non-incapacitating episodes of sinusitis characterized  headaches, pain and purulent discharge or crusting in the past 12 months, and the 2012 CT scan were determined to be normal.  The nasal mucosa was boggy and drainage was clear.  

Fifth, VA examinations for headaches in October 2014 and October 2015 show that the Veteran had a diagnosis of tension headaches.  On the October 2015 VA examination, the examiner also rendered a diagnosis of migraine headaches and opined that the Veteran's headaches are due to a combination of tension and migraine phenomena, however she opined that they were not due to chronic sinusitis or allergic rhinitis.  The examiner's rationale was that pain from the migraine headaches, which is often frontal or retro-orbital can be confused with sinusitis but there is currently no evidence of chronic sinusitis, just allergic rhinitis.  Furthermore the examiner reported that the Veteran admitted that the headaches were not relieved with decongestants but were relieved with migraine prescriptions.  She found it noteworthy that the Veteran began to complain of headaches in 2007 and VA clinical notes in March 2007, November 2010, December 2014, and April 2015 determined his headaches to be either tension or migraine headaches.  She opined that the tension and migraine headaches are new headaches and are not related to the service-connected rhinosinusitis history.  

The above opinion is highly probative as it was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the nature of the Veteran's rhinosinusitis disorder, history and relevant longitudinal complaints in proffering the above opinion.  It is uncontroverted by the other competent evidence of record and is consistent with the April 2013 VA neurology consult report where the Veteran complained of "sinus" headaches and the examiner provided an assessment of headaches with migrainous features which also may be related to his scalp condition (the Veteran is service connected for chronic folliculitis with parietal scalp excision).  

The Court has held that when it is not possible to distinguish the effects of the nonservice-connected disorder from those of the service-connected disorder, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  However, the instant case is distinguishable from Mittleider as the October 2015 VA examiner in determining that the Veteran's headaches were due to his tension and migraine headaches and not the service-connected rhinosinusitis differentiated between symptomatology attributed to the nonservice-connected headache disability and the service-connected rhinosinusitis.  Thus as the Veteran's headaches are not related to rhinosinusitis they may not be considered in evaluating the disability under DC 6510.  

For the above reasons, there is no basis for the assignment of a 30 percent rating under DC 6510.  Throughout the appeal period the evidence does not show that the Veteran had sinus surgery and on the most recent October sinusitis and rhinitis VA examination the examiner noted that the Veteran did not have sinus surgery.  Thus a rating of 50 percent under DC 6510 also is not approximated.  

The Board can choose the DC to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  

The Board's earlier decision rated the Veteran's rhinosinusitis disability by under the criteria for sinusitis and rhinitis, found at 38 C.F.R. § 4.97, DCs 6510 and 6522.    Although the criteria for a 10 percent rating under either set of criteria were not met, a 10 percent disability rating was granted because the appellant was being rated by analogy and the Veteran had symptoms not specifically encompassed by the rating criteria, evidenced by his consistent complaints and the objective findings, including his continuous need for medication.  Thus, as the Board has already determined that the Veteran's rhinosinusitis was rated by analogy, the Court found that a rating under Diagnostic Code 8100 was not precluded under 38 C.F.R. § 4.20 and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010).  The Court noted that the Board made no finding regarding the potential applicability of DC 8100 and stated that it was hesitant to make that finding in the first instance.  

The Court remanded the issue, in part, for the Board to consider the severity of the Veteran's headaches under DC 8100 for migraines.  However, in following the Court's remand directive the October 2015 VA headache examination was obtained, whereby the examiner opined that the Veteran's headaches were not related to his service-connected rhinosinusitis.  This opinion is highly probative for reasons discussed above.  The evidence establishes that the Veteran's rhinosinusitis is not manifested by headaches and thus DC 8100 for migraines is inapplicable in the instant case. 

The Board also has considered the Veteran's statements that describe his pain and discomfort.  In April 2013 the Veteran testified that he had "a lot of headache and nasal congestion."  He also contended that his nostrils should be considered obstructed because he has difficulty breathing due to nasal stuffiness and nasal discharge.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  However, the objective medical findings by skilled professionals are more persuasive which, as discussed above do not support a higher rating or additional separate ratings for rhinosinusitis.  In essence, the lay evidence, while accepted as credible, does not provide a basis for a higher evaluation nor any additional separate ratings.

Finally, although the Veteran has made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  VA examiners have opined that the condition did not affect his occupation.  See November 2010 VA examination and October 2015 sinusitis and rhinitis VA examination.  In April 2013 he testified that he was working.  The question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Extraschedular Consideration

In April 2013 the Veteran testified that rhinosinusitis has interfered with his ability to work and caused him to miss work a couple of times in the past 12 month period.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected rhinosinusitis.  The Board finds that the Veteran's service-connected rhinosinusitis is manifested by non-incapacitating episodes manifested by pain, pressure, congestion, and drainage.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  As such, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

A rating higher than 10 percent for rhinosinusitis is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


